Citation Nr: 1119342	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a concussion injury, manifested by balance problems, nausea and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the Veteran's claim of entitlement to service connection for bilateral eardrum perforations with balance and nausea issues.

In January 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

The Board notes that, although the Veteran's claim was previously adjudicated as one of entitlement to service connection for bilateral eardrum perforations with balance and nausea issues, based on his request during the Board video conference hearing, the Board had recharacterized and broadened the Veteran's claim to encompass the aforementioned theories of entitlement.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that, as a result of sustaining a concussion injury following a 1967 explosion in service, he has experienced chronic severe headaches and nausea ever since service, and has experienced dizziness/vertigo for the past 12-15 years.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the United States Court of Appeals for Veterans Claims ("Court") held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, the record reflects that, in February 2010, the Veteran was afforded a VA examination pursuant to his claim of service connection for balance disturbance.   Review of the examination report, however, reveals that, although the examination instructions from the RO indicated that the examiner was to review the claims folder, it appears that the claims folder was not actually provided to the examiner.  Although the examiner concluded that the Veteran's vertigo was less likely than not related to active duty service, it appears that she was unable to review and consider the Veteran's service treatment records before providing her opinion.  Moreover, although the Veteran has also claimed that he has experienced chronic headaches and nausea in addition to dizziness/vertigo, the VA examiner was not asked to provide an opinion on these symptoms.  

In view of the aforementioned deficits in the February 2010 VA examination , the Board concludes that the examination was inadequate for purposes of adjudicating the Veteran's claim.  The Board therefore concludes that the case should be remanded to allow the Veteran to undergo a new examination.  

In addition, during the Board video conference hearing, the Veteran stated that one of his private treating physicians, a Dr. McCracken, who he asserts performed surgery on one of his ears in 1979, had related his current symptomatology to his in-service concussion injury.  However, the Board observes that, while the Veteran recently submitted additional post-service treatment records, it does not appear that the records from Dr. McCracken are among them.  The VCAA requires VA to assist a claimant in obtaining medical evidence.  In this case, there is no evidence that the Veteran completed an authorization and release form or requested the assistance of VA in obtaining the records of Dr. McCracken.  The possibility that such records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Accordingly, pursuant to the VCAA duty to assist, an effort to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an Authorization and Consent to Release Information form or forms (VA Form 21-4142) in order to attempt to obtain private treatment records from Dr. McCracken, and any other private practitioners who have treated him for the symptoms related to his claimed concussion injury.  After securing the necessary releases, the RO/AMC should attempt to obtain such records.  All records obtained or responses received should be associated with the claims file.  Any negative response must be included in the claims folder.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

The Veteran should also be advised that he may obtain and submit any medical nexus statements in support of his claim.

2.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any current balance problems (including dizziness or vertigo), nausea and headaches.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology related to his claimed in-service concussion injury and note that, in addition to the medical evidence, the Veteran's statements have been considered and taken into account in his or her opinion.  The examiner is also asked to comment on the opinion of the examiner who provided the February 2010 VA examination.  

For any symptoms found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the Veteran's documented medical history, as well as his statements and assertions.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

